Citation Nr: 1437324	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for postoperative residuals of a fistulotomy for perirectal abscess. 

2.  Entitlement to an extra-schedular rating for postoperative residuals of a fistulotomy for perirectal abscess.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service from June 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before a decision review officer (DRO) at a hearing in July 2009 and before the undersigned Acting Veterans Law Judge at a hearing in August 2010.  Transcripts of both hearings are of record. 

These issues remaining on appeal were previously before the Board in December 2010 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the requested actions, the AMC, awarded a 10 percent rating for the Veteran's fistulotomy residuals, effective March 2007, the date of claim.  See August 2012 Rating Decision.  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to a higher rating for service-connected postoperative fistulotomy residuals remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The Board also notes that the issue of entitlement to service connection for ulcerative colitis was denied in a December 2010 Board decision that has become final.  Although the Veteran's attorney has continued to assert the claim for service connection in recent correspondence, this matter is not presently before the Board.  Nor is there any specific correspondence that may be construed as a request to reopen the claim or as a motion for consideration of a clear and unmistakable error in the December 2010 decision.  In light of the Veteran's requested that his appeal be advanced on the docket, the Board further finds that the ulcerative colitis issue is not so inextricably intertwined with the TDIU issue on appeal that it must be adjudicated prior to resolution of the appeal.  

The Board finds that evidence has been submitted sufficient to advance the Veteran's case on the docket due to illnesses.  This appeal has been advanced pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an extra-schedular rating for postoperative residuals of a fistulotomy for perirectal abscess and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's postoperative fistulotomy residuals for a perirectal abscess are productive of no more than slight impairment of the rectal and anal sphincter without leakage and the residual fistulotomy scar is stable, superficial, does not exceed an area of 6 square inches (39 sq.cm), and does not limit bowel function. 



CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for postoperative residuals of a fistulotomy for perirectal abscess are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7804 (2008, 2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in January 2008 of VA's duty to assist him in substantiating his increased rating claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in October 2008, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in April 2007, October 2007, and September 2008.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the reports of these VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected postoperative residuals of a fistulotomy for perirectal abscess under the applicable rating criteria.

The Board has also found substantial compliance with its December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual VA folder.  A VA medical opinion to address the current severity of the Veteran's service connected postoperative residuals of a fistulotomy for perirectal abscess was also obtained at that time.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected postoperative residuals of a fistulotomy for perirectal abscess.  Service connection is in effect for a scar, as the residual of in-service surgery for perirectal abscess.  He does not claim that he has any problems with his perirectal scar; his complaints concern bowel impairment associated with the perirectal condition.  In statements and personal hearing testimony in support of his claim he reported that he had experienced anal leakage as a postoperative residual of the fistulotomy.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's postoperative fistulotomy residuals are currently rated as 10 percent disabling under DC 7804.  See 38 C.F.R. § 4.118 (2013).

During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The revisions, however, are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  

The Veteran filed his increased rating claim prior to the amendment to the rating criteria.  The October 2008 rating decision currently on appeal denied that claim based on the rating criteria in effect prior to that change and a noncompensable disability rating was continued under DC 7802.  The Veteran appealed the denial and was afforded several VA examinations, most recently in January 2011.  Based on the results of that examination, the RO assigned a 10 percent evaluation effective March 19, 2007, under the revised DC 7804.  

With respect to the rating criteria in effect prior to October 23, 2008, under DC 7801, scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under DC 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Id.

Under DC 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7805 scars are rated on limitation of function of the affected part.

Under the revised regulations effective as of October 23, 2008, DC 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.  Id. 

In support of the current claim is an April 2007 examination report.  At that time the Veteran complained of ongoing pain in the rectal area as well as discharge from the rectal area going on for many years.  Because of this he is not able to sit for prolonged periods and often has to sit on one side of the buttocks to avoid pain.  He had to leave his job as a gas station manager.  He denied any significant diarrhea or constipation.  There is no history of abdominal pain, nausea, or vomiting.  The Veteran did have a history of surgery for hemorrhoids, which did not relieve his symptoms of pain, mucus and bloody discharge.  He stated he had to wear a pad to avoid soaking his clothing.  On examination of the rectal area, the Veteran had a mild amount of mucus mixed with bloody discharge in the rectal area.  The skin around the rectum was slightly erythematous and looked to be slightly inflamed.  There were no open sores and the rectal mucosa was swollen and edematous with some mucopurulent discharge.  The examiner found it was difficult to evaluate any scarring in the rectal area and that it was not possible to evaluate the size and depth of any scarring.  The diagnosis was chronic proctitis leading to the painful rectal area, as well as mucus and bloody discharge from the rectum.  

When examined by VA in October 2007, the Veteran complained that since the fistulotomy in service he had experienced anal leakage, which had slowly increased over time.  His anal leakage consisted of stool, blood, and mucus.  He stated he wore "Depends" and reported he had to change them three times a day.  He also complained of significant rectal pain.  The examiner noted there was good rectal tone and that no fistulous tracts were palpable and no stool was observed in the "Depends" support.  

During VA examination in September 2008, the Veteran's primary complaints included leakage and rectal pain.  He described the anal leakage as a small amount of clear fluid, and denied incontinence of stool, blood or mucus.  He reported that he changed incontinence pads once in 24 hours.  He also complained of intractable diarrhea over the last year.  The examiner noted there was no perianal lesion and no leakage from the anus at that time.  Anal sphincter had normal tone.  There were no visible or palpable hemorrhoids or rectal prolapse and no fissures.  The Veteran's history of colectomy and ileostomy in January 2008 for ulcerative colitis was also noted.  

The Veteran was provided a VA examination in January 2011 to address the extent to which his complaints of anal leakage requiring the use of pads was due to his service-connected fistulotomy residuals rather than his nonservice-connected ulcerative colitis.  The VA examiner reviewed the claims file, including service treatment records and post-service VA outpatient treatment reports, and summarized the history and findings reflected by the records.  The examiner noted the Veteran's 2008 colectomy with the establishment of an ileostomy and rectal pouch with continued mucous draining requiring 1-2 pads daily as well as tenemus, characterized by rectal spasms accompanied by the sensation of needing to have a bowel movement.  His current symptoms were anal itching, burning, and diarrhea.  The Veteran noted rectal pain with sitting, and stated that he sat on a donut at home.  The discomfort persists when seated and eases with standing.  There was daily drainage.  There was no history of rectal bleeding, rectal prolapse, recurrent infections, or proctitis.  The Veteran had pain and tenesmus, but did not have difficulty passing stools.  There was no history of fecal incontinence, but he did report persistent seropurulent perianal discharge.  

On examination there were no hemorrhoids present and no evidence of anorectal fistula, anal/rectal stricture, or rectal prolapse and no impairment of the sphincter.  The Veteran refused digital rectal examination due to pain, so there was a visual examination only with no noted mucoid discharge present.  There is no indication, however, that the examination was inadequate without the findings that might have been obtained by a digital rectal examination.  In fact, the examiner concluded that while it was conceivable the Veteran had continued perineal pain since his abscess, his rectal drainage and spasms were related to his colectomy for his nonservice connected ulcerative colitis.  

Based upon these findings, the RO increased the Veteran's disability rating to 10 percent, effective March 19, 2007, the date of the claim.  However applying his symptomatology to the rating criteria noted above, the Board finds that the criteria for a higher rating are not met.  Here, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating under DC 7804.  He cannot obtain an increased rating under this diagnostic code; and, there is no other diagnostic code pertaining to scars which could provide a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There are no clinical findings which indicate that the Veteran's scar is located in area such that a higher or separate schedular rating for scarring is warranted.  There is no evidence of deep scars or scars that cause limited motion or exceed an area of at least 12 square inches or cause limitation of bowel function.  Thus, diagnostic codes for rating such disability manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7805.  Consideration of the criteria under DCs 7802 and 7803 is also not warranted, as the highest evaluation allowed under these diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  Without medical evidence of greater impairment, the claim must be denied.  The Board finds, based upon the evidence of record, that a disability rating higher than that currently assigned is not warranted for the Veteran's residual fistulotomy scar, under either the previous or the revised schedular criteria.

The Board has also considered whether the Veteran's postoperative fistulotomy residuals are more appropriately evaluated under any other diagnostic code and/or rating schedule.  Under DC 7335 a fistula in ano is rated as impairment of sphincter control under DC 7332, which provides a noncompensable (0 percent) evaluation for impairment of sphincter control that is healed or slight without leakage; a 10 percent rating for constant slight, or occasional moderate leakage; and a 30 percent rating for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is assigned when there is extensive leakage and fairly frequent involuntary bowel movements and a 100 percent rating is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114.

However, upon review, the Board finds that even if the Veteran's postoperative fistulotomy residuals were to be evaluated under the potentially applicable DC 7335, he would be entitled to no more than a noncompensable rating for impairment of sphincter control that is healed or slight without leakage.  While the Veteran has reported that he has persistent anal leakage, it is clear that such symptomatology is not characteristic of his disability, since as detailed above, the most recent VA examiner found that his rectal drainage and spasms are related to his colectomy for his nonservice connected ulcerative colitis.  In the absence of probative and competent evidence of constant slight, or occasional moderate leakage, attributable to the Veteran's service-connected postoperative fistulotomy residuals there is no basis for a separate compensable rating under DCs 7332, 7335.

The Board has considered the possibility of other diagnostic codes, including DC 7333 (stricture of the anus or rectum) or DC 7334 (prolapse of the rectum).  38 C.F.R. § 4.114.  Absent clinical documentation of such findings, the Veteran is not entitled to a higher rating for his service-connected perianal abscess under these additional diagnostic codes.

Thus, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

VA regulations, however, provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

In this case, the January 2011 VA examiner found, at least in part, that the Veteran's inability to sit for any length of time rendered him unable to secure sedentary employment and that pain would exclude him from physical employment.  As the Board does not have authority to assign extra-schedular ratings under 38 C.F.R. § 3.321, this matter must be remanded for referral by the AOJ to the Chief Benefits Director of VA's Compensation and Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a schedular disability rating greater than 10 percent for postoperative residuals of a fistulotomy for perirectal abscess is denied.  


REMAND

The Veteran contends that his service-connected disabilities render him unemployable and that he is, therefore, entitled to a TDIU.  The Board finds that the issue of entitlement to a TDIU on an extra-schedular basis and entitlement to an extra-schedular rating for postoperative residuals of a fistulotomy for perirectal abscess must be referred to the Chief Benefits Director of VA's Compensation and Pension Service.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. § 3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, there are findings in examination reports and treatment records indicating the Veteran is unemployable.  Of record, is an October 2007 VA general medical examination in which the physician opined that the Veteran would be unable to perform any occupation requiring physical activity or walking or standing for any significant periods of time and that he was unable to sit still for long periods of time secondary to foot pain and his rectal condition.  It was noted that while he could likely work in a gas station, at his age he would be unlikely to be hired.  The examiner concluded that it would be very difficult for the Veteran to acquire gainful employment.  A November 2007 private medical evaluation concluded that the Veteran was unemployable and that it was as likely as not that his service-connected disabilities were responsible for his condition.  Most recently, a VA examiner in January 2011 concluded that the Veteran's limited education and his inability to sit for any length of time rendered him unable to secure sedentary employment, while his pain would exclude him from physical employment. 

The Board notes that in addition to the increased rating for the postoperative fistulotomy residuals, the RO also recently increased the disability rating for the Veteran's service-connected pes planus with calluses to 50 percent.  However, the combined evaluations are still less than 100 percent and the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

The authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Because the Board does not have this authority, the Veteran's remaining claims must be referred to VA's Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims for entitlement to an extra-schedular rating for postoperative residuals of a fistulotomy for perirectal abscess and entitlement to a TDIU on an extra-schedular basis to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. §§ 3.321(b), 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issues.

2.  Unless the benefit sought on appeal is granted, the Veteran and his attorney should be furnished a supplemental statement of the case.  Then, return the case to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


